Warren E. Burger: In re Burrus against North Carolina. Mr. Morgan, you may proceed.
Robert Morgan: Mr. Chief Justice and may it please the Court and I'm Robert Morgan representing the State of North Carolina. As I heard the arguments of the petitioner yesterday and as I study the briefs filed in this case, I find that one threat that runs throughout the briefs and throughout the arguments is the contention that the Juvenile Correction System in North Carolina is -- affords no treatment different from that which criminals would receive. Now, on Tuesday night when I arrived in the office of Mr. Scanlan here in Washington, I was handed a copy of the petitioner’s reply brief for the first time. Notwithstanding the fact that all other briefs in this case had been on file for several months and I find it somewhat ironical that in a case such as this where the so question seems to be a -- the question a one of procedural due process where the petitioner’s plead in their brief as they do on page 18 and page 19 for more formality in the courts where they complained that the courts often ignore the established rules of evidence, where they complain that the judges and the courts are often subjected to inadmissible evidence that the petitioners in this case should submit to this Court on the eleventh power a brief contained what I believe to be distorted, misleading and actually false representations of the North Carolina Juvenile Correctional System. They cite in their brief and the so citation for their position. A purported report made by group of law students from Duke University. None of them are identified by name. A copy of their poor report has not been made available to me nor has it been published or distributed to my knowledge. A telephone call to the North Carolina Director of Juvenile Corrections, he informed me that he had not been supplied with a copy of that brief. Now, although he did agree that back in the summer of 1969, he had agreed for some law students to spend a week in each one of the correctional institutions. Neither today has not been time for me to refute the accusations made in this reply brief, but nor would I attempt to do so if time were available because I think such accusations or such information should be more properly made to the General Assembly of North Carolina. A legislative body arched to a court or any court of law where an attack was being made upon such conditions. If such conditions actually exists. I would be remiss I think since the brief is on record and then filed in this Court, the highest court of our land. If I did not state to the court that while our Juvenile Correctional Institutions are not all that they ought to be they’re not all that we hope that they will be. I do believe that they offered to the boys and girls who they are substantial and meaningful opportunities for education, vocational treatment and for correction. There are no fences around any of these institutions with the exception of the Dillon School where there are 113 of the most aggressive and incorrigible juveniles.
Hugo L. Black: When did you say that brief was submitted?
Robert Morgan: On Tuesday night was when I received it, Your Honor. The night before --
Hugo L. Black: Has it been distributed?
Robert Morgan: Yes, it was just --
Potter Stewart: They’ve been filed here December 2nd, that’s the (Voice Overlap).
Hugo L. Black: December 2nd.
Robert Morgan: Yes, sir but we did not receive it until Tuesday night. Now, in every one of the Juvenile Correctional institutions, there are public schools. Every teacher in these schools holds an A certificate, a higher certificate issued by the State of North Carolina except graduate students and graduate certificates and many of the teachers many of them hold graduates certificates. Driver’s education is taught in this institutions and the State of North Carolina furnishes automobiles for the youngsters to drive while they are in such training. There are gymnasiums at every institution and athletics as a part of the regular curriculum. Four of them have swimming pools, some of camping programs are carried out using the regular for each club camping facilities in North Carolina which are made available to them just as they are made available to other boys and girls across North Carolina. Tickets are regularly reserved at the Big Four Football Games in the area and at other college football games in the neighborhood and in the areas where these schools are located as well as basketball games and some scholastic events. Tickets are reserved for them concerts in the area and especially at the very well-known friends of the college concerts which take place at North Carolina State University. Remedial reading is taught, other remedial courses are taught there. And it maybe true that all of the buildings are not all that they should be, but I would say to this Court that I attended school in a wooden frame building with an old pop-bellied stove and I am not -- I don’t believe that it did me a great deal of harm. And I speak Mr. Chief Justice with some degree of personal experience and knowledge for in the 1950’s I served as judge of the juvenile court of my county and I visited every single one of these institutions with the exception of the two that have been constructed most recently. My wife presently is serving as Chairman of a State Committee to raise funds to build a chapel at the Doug School and on each Sunday afternoon that the Committee has met there, my eight-year-old girl and my nine-year-old girl have accompanied her and they played on the grounds with the children and have eaten in the dining halls with the children while she was at the meeting. So I believe, if it pleases the Court that if the conditions at these institutions had been as described in the reply brief that I would have been in some -- in a position to know something about them and submit to you that they are not, they are in corrective in nature and are designed to rehabilitate and to offer vocational training and education for these boys and girls.
Hugo L. Black: Are there any findings in the record of this kind?
Robert Morgan: There are no findings, Your Honor and none of the information contained in the reply brief which attacks a condition are in the record and I note that in a Fifth Circuit case Mitchell versus Trade Winds Company, 289, Federal Second 278. The court ordered such information in a brief stricken saying that we know have no basis on which it would be legally admissible for such to be injected into litigation at the appellant level is such were relevant to the issue being tried in the District Court it should have been tendered in the usual way.
Hugo L. Black: Suppose relevant but true. What effect would you have on the legal issue here?
Robert Morgan: Mr. Justice Black, I think it would have no real effect because if it were true, the same conditions and the same circumstances would apply to a youngster who was convicted by jury as one who was convicted by judge sitting alone. I think the purpose of it being submitted was to indicate to this Court that we treat youngsters or juveniles as criminals and therefore that the entire criminal procedure, all criminal safeguards and procedure should be provided. And now may it please the Court with that brief statement. I’d like to return to what I considered to be the relevant issue and the facts in this case and that is the one issue. Does a Due Process Clause of the Fourteenth Amendment require a jury trial for juvenile charge with delinquency? This is a question of nationwide import, I think that it’s important to the State of Maryland for instance -- the State from which the Johnson case arises at its own docket now. It’s important to the District of Columbia where the Congress has just recently taken and removed the right of jury trial. It’s important and while it is important to my state and especially to my state as a matter of constitutional law and constitutional principle. I am frank to admit to this Court that I do not think that jury trials would impose any undue hardship on my state except perhaps in the four or five more larger metropolitan areas such as Charlotte, Raleigh and Greensboro where the court dockets are already crowded and where delay of as much as two years is not at all unusual. And I might add there are --
Warren E. Burger: In criminal cases Mr. Attorney General?
Robert Morgan: Yes, sir. And Mr. Chief Justice there are no provisions in our law for a jury trial in the District Courts. Therefore, if this Court should order that a juvenile is entitled to a jury trial then they would have to be in necessity transferred to the Superior Court.
Warren E. Burger: And that’s the court of general jurisdiction?
Robert Morgan: Yes sir that is a court of general jurisdiction.
Warren E. Burger: Well, are you suggesting that the consequence of the jury trial for your state means that all persons of every age will be tried in the regular criminal court?
Robert Morgan: No, sir. I think Your Honor that if such were to be true while the General Court of General Jurisdiction would probably have to conduct a trial because that’s what we have jury trial. I think the same safeguards and procedure safeguards which this Court has laid down in the Gault, in Kent and Winship case and which are spelled out in our statute would apply.
Warren E. Burger: In other words, the Superior Court would set as a juvenile court but with all the other panoply of the trial?
Robert Morgan: Yes, sir. That’s my opinion.
Byron R. White: District Court judges could not sit on the Superior Court?
Robert Morgan: No, sir.
Byron R. White: Are all your District Court judges’ lawyers?
Robert Morgan: With the exception of a very few Your Honor, but we just recently adopted a new Constitution which requires all judges to be lawyers. However, it does not apply it has a grandfather clause as far as those who are presently sitting.
Byron R. White: Alright, District Court judges do things other than juvenile work court?
Robert Morgan: Yes, they exercise general jurisdiction with regard to misdemeanors and civil jurisdiction up in matters involving $5,000.00 or less.
Byron R. White: Would you say your district court judges are chosen or by experience of the -- or especially qualified in the juvenile work or not?
Robert Morgan: Mr. Justice White, within the last decade, we brought about in North Carolina a complete revision of our criminal justice system. A district court judge is elected usually from two or three counties and he is generally well-qualified. Most of them are lawyers, one is designated as a chief judge and he designates a particular judge generally to set as juvenile court judge and family judge. Now this is not always true because you may have one particular district where you may only have one or two judges. But generally, you do have one designated specifically for this purpose. Well, I think that this is a very proper question for this Court to consider and I think one that should be resolved. After research and study in this case, I am satisfied that if jury trials are to be afforded to juveniles that it should be done by the legislative bodies and not be required by this Court under constitutional provisions. I personally favor jury trial, I was a defense attorney for 15 years and in almost every criminal case after being an employed I would automatically to request the jury trial. I didn’t always insist on it quite frequently. I must state that I used it for the purpose of plea bargaining and I'm afraid that if juvenile courts are allowed to have jury trials and it will not be long before the same thing will be true here. And this Court has already said in the three cases --
Byron R. White: What about your trials -- assessment for trials?
Robert Morgan: Well, Mr. Justice White, I like to think I was fairly successful.
Byron R. White: Well, oh yes! But would you -- how about the choices on the case?
Robert Morgan: I beg your pardon?
Byron R. White: How about your choice on the cases that actually went to trial, what was -- jury or bench?
Robert Morgan: Most of them were jury.
Byron R. White: Why was that?
Robert Morgan: Mr. Justice White, as a defense attorney of course I normally prefer the jury.
Byron R. White: Well, I know and that’s what you said but I wondered why?
Robert Morgan: I think frankly because my chances of getting an acquittal were greater.
Byron R. White: Why is that?
Robert Morgan: I felt that I could be more persuasive with 12 men than I could with one. I’m being quite candid with this Court as defense attorney.
Byron R. White: Well, this is what jury trial is all about in many respects.
Robert Morgan: Yes, sir.
Warren E. Burger: The whole idea is that you have a cross-section and historically it was to soften the blue, wasn’t it?
Robert Morgan: Yes, that's my understanding now. And I think that this Court has said the course that that so far in the Kent case and the Gault case and the Winship case that all other practically all other procedural safeguards which are afforded to a criminal law or a person to charged to commit in a crime are afforded to a juvenile with the exception of jury trials and of course public hearings which would be required by the Sixth Amendment. I'm afraid that if jury trials are afforded to juveniles that many of the advantages of the juvenile court system would have been destroyed. I think for instance the question of public trial were all practical purpose, it would have been destroyed. While it still would be possible to exclude the public, you still have 12 jurors and then the course of selecting those 12 jurors you probably have subjected many other perspective jurors to question on their voir dire. So, I think for that purpose, it would practically destroy that effectiveness. Now --
Byron R. White: Mr. Attorney General, in your state are newspapers permitted to print the details of juvenile proceedings?
Robert Morgan: No sir, they are not. Now they do -- they are I think I should correct that they are permitted to print the detail but not the names. And I believe in North Carolina that the confidentiality of the records of juvenile courts is more of reality than rhetoric because the juvenile court records are confidential except to the juvenile himself and to his parents and the court can permit.
William J. Brennan, Jr.: Are they available to the military?
Robert Morgan: No, sir. They are not available to the military and so I believe that while in occasion if a juvenile and a particular community should commit a crime while of course most people in the community know that these youngsters involved with some delinquency proceedings but it’s not widespread. It’s not known. It’s not disseminated across the state and across the nation. And I do think that this is important.
Thurgood Marshall: Mr. Morgan, what about giving the juvenile the choice of having a trial in the juvenile court as set up as of today or to give that up and say I’d rather have a jury trial in the Superior Courts? Give him the choice.
Robert Morgan: I think that this still would impede the administration of justice because I think eventually we would see that jury trials are continually requested for instance in end of March 1970, there were 288 juveniles waiting for a jury trial here in this area. Mr. Justice Marshall, there’s one other question that deserves consideration by this Court in that connection. The North Carolina Constitution does not permit the waiver of a jury trial of the person charged with a crime and just what effect a decision on this Court -- of this Court requiring a jury trial would have on that provision is problematical but there have been several attempts through the years made to permit the waiver of a jury trial and it is always been defeated. The only time that the jury trial can be waived is by person charged with a petty offense. I noticed that my time is about up, I would like to mention two points which I think are crucial. The petitioners contend in their brief that judges are likely to be arbitrary and capricious. I say to this Court that in their own brief on page 30, in footnote 30 that they made the strongest argument against that statement. On that footnote, they give the statistics for instance they say that in the District of Columbia in 1968, there were only 32 requests for jury trials out of 3,196 less than one percent. In 1969, there were only 28 out of 2,863 again less than one percent. They give the figures for Denver in which they say in 1969 there were 1,892 delinquency petitions and 13 resulted in jury trial less than one percent. And I believe this is the strongest argument against their statement that judges acting alone or like to be arbitrary and capricious. Now, one other point I’d like to mention that there is no contention by the petitioners in this case if the judge was partial or that he was unfair or that he discriminated in anyway, there is no contention that the evidence was not sufficient to find the adjudication and by -- make the adjudication by the evidence and beyond the reasonable doubt. The law in North Carolina requires that the judge make a finding of fact and conclusions of law in writing and this can be appealed to the appellate courts and if there's an insufficiency of evidence to support it then the appellate courts can either reverse or acquittal. And one possible danger I’d see and I’d like to mention to this Court in closing is that shortly after the -- an adjudication that by the courts that a person charged with crime carrying a possible punishment of more than six months is entitled to a lawyer. The North Carolina legislates out of necessity reduce the maximum penalty for driving drunk and in many other offenses. In order to get around this provision because it was felt that it would so bog down our courts that justice would be impeded. And I'm afraid that if such were to happen here that we might find such restrictions placed up in the juvenile courts and I say to you that if he should restrict the amount of time that a juvenile could be put in to a correctional institution to six months you could not give him any meaning for training or vocational training or education and that then it might very well become six months of punishment rather than six months of correction.
Speaker: What's the annual value Mr. Morgan of juvenile case now in North Carolina?
Robert Morgan: Mr. Justice Harlan, I don’t know. I would say this that the meantime that the juvenile stays in our, and I assume, institutions is about 13 months. Thank you.
Hugo L. Black: What do call it? Correction?
Robert Morgan: Department of Juvenile Correction.
Hugo L. Black: I see. Whether you call it correction on this the result of these convictions is that a person can be confined for a number or years.
Robert Morgan: Mr. Justice Black, he can be restrained of his liberties.
Hugo L. Black: Well, he can be confined?
Robert Morgan: He can be confined, but we --
Hugo L. Black: Just like any prisoner?
Robert Morgan: Yes, sir. But he is not confined in North Carolina like any prison.
Hugo L. Black: What? Do they turn him in loose?
Robert Morgan: No, sir. He is sent to school and given vocational training and recreational facilities --
Hugo L. Black: Suppose that could be done by other prisoner?
Robert Morgan: We are hoping to do that Your Honor, but it’s going to take years to do it.
Warren E. Burger: Mr. Scanlan.
Alfred L. Scanlan, Jr.: Thank you Mr. Chief Justice, may it please the Court. I appear to day for the National Council of Juvenile Court Judges to support the appellee in this case and of the case that follows number 322 in maintaining that the Sixth Amendment jury trial right is made applicable to the states for the Due Process Clause of the Fourteenth should not be applied in juvenile proceedings. And I might say that counsel has no quarrel with and did not of the time those cases were decided the Gault and Winship cases. The rights which this Court upheld on that in those two cases on quest they are indispensable to fair procedure. Indeed, actually the rights of this Court enunciated in Gault their elementary procedural rights applicable in almost civil proceeding that I can conceive of -- the adversary that is, the only one that is not is the right to counsel if he can’t afford and then the civil law were moving in that direction. And in Winship, this Court found that the reasonable doubt standard which was adhered to by every state in the unions and the colonial times, common law times was a prime instrument for reducing the risk of error in fact finding in a proceeding by which a man may lose his liberty. I don’t think this Court has held that this is the final and it’s indicated by not making the jury trial retroactive that it considered the jury trial indispensable to the integrity of the fact finding process. Moreover, there's enough dispute about the merits of the jury trial that might raise at least the question of whether it is wise to extend it in another area unless the call for its applicability is overwhelming and strong at least. I don’t think that that can be fairly said when the right is attempted to be extended to area where it has not held forth before except in some states in the juvenile court proceedings. And I think this Court when it gave us the reasonable doubt standards for juvenile court proceedings gave some indication that it would weigh, it would weigh whether or not the jury trials advantages in the juvenile court system offset its disadvantages with respect to the adjudication procedure. If you recall with this Court speaking through Mr. Justice Brennan, in that case, conceded or is of the opinion of the reasonable doubt standard did not have any adverse effect on the informality, the speed or the flexibility of the adjudication. And concurring Mr. Justice Harlan said about the same thing but added two other factors that weighed in his mind. Whether or not the addition of the right would increase the possibilities of public stigma of the juvenile and whether or not it would interfere with the worthy goal of rehabilitating. I think analyzing the jury trial right in the light of those comments and balancing what it brings to the adjudication proceeding, both by way of good and by way of bad. I think that scales are tipped in the balance on the side of not requiring the jury trial. I won't argue that many children will be traumatically affected by a jury trial but there will be some that will struck -- there are some that will enjoy the little drama, bring out the worst of them, there’ll be some. I'm not saying that the jury trial conduct it in secret would stigmatize a child any more than a juvenile court proceeding conducted in secret. But does the appellant really seriously maintain that you can give us the jury trial and have jury trials in camera. It wouldn’t be long before jury trials in the juvenile court would receive almost the same attendant publicity that the trials in the criminal side receive.
Potter Stewart: You have to know whether in England which is the birth place as we all know of the jury system, are there jury trials and juvenile proceedings?
Alfred L. Scanlan, Jr.: Yes there are, Your Honor. Yes there are. I’d like to say though I think the area where the jury trial would have its most unfortunate impact would be in the area of delay. I don’t mean just delay in the particular proceeding that’s going on taking the jury, making the motions objections, extending what would be a two-hour hearing into a day and a half hearing, that form of delay. But delay in scheduling and then the Attorney General Morgan referred to the 290 so cases that were pending and when the Congress got rid of the jury trial right of the District of Columbia.
William O. Douglas: Excuse me, Mr. Scanlan I’d like to get back to that question Mr. Justice Stewart asked you. Did you say that jury trials and juvenile cases are prevalent in England?
Alfred L. Scanlan, Jr.: No, I don’t believe that jury trials were abolished in England, I'm not quite sure. I think they still have Magistrates Court for the -- I'm not sure of that Your Honor.
William O. Douglas: My recollection is to the contrary.
Alfred L. Scanlan, Jr.: Your recollection was that England get away with the jury trial at the juvenile --
William O. Douglas: Well, they have a rather different system for handling juvenile offenses as you know before the local magistrates which area largely laypeople and I had suppose that they did not have and I may be --
Alfred L. Scanlan, Jr.: You may be correct.
William O. Douglas: In my recollection.
Alfred L. Scanlan, Jr.: You may be correct. I would like to deal with at closing a one point that was adverted to by the Attorney General. There's no question that if the jury -- if the juvenile system, the rehabilitation goal has failed in North Carolina or anywhere and indeed if has fallen short in many states, maybe the Duke study is absolutely right, I don’t know. There’re certainly other states where they rehabilitative ideal is more an illusion than a fact. But it seems to me fashioning the jury trial on that won't cure that unfortunate situation at all. It seems to me if the courts are going to move in this area, they should take their cue from what is being done at least to the Circuit Court level in some of the State Supreme Court levels in the area of the mentally ill. A man is deprived of his liberty because he’s mentally ill on the premise that under the statute he’s going to receive special treatment and he doesn’t receive that treatment. There have been several cases which suggest that in such a case, that equal protection is being denied to them. I refer just in passing to perhaps the ones that are best known, one is Rouse versus Cameron decided. I believe when Mr. Chief Justice Burger was on the Circuit Court of Appeals that 373 F. 2d, then there was Judge Sobeloff’s opinion for the Fourth Circuit. A man put away under the Maryland Juvenile Delinquency Act said he wasn’t getting a treatment or the habeas corpus that the matter was not the side of my grounds but Judge Sobeloff thought indeed if he could prove it, a serious question of constitutionality. And then there was the Hazel case, more recently in the District of Columbia where the very issue was put but not decided. That is whether the statutory promise of rehabilitation for a juvenile can be denied at juvenile because of the alleged and lack of facilities such as our adversary has claimed as the case in North Carolina. There is the area where court should move, there is the area where courts can have some long range effect on making the dream of the framers of the juvenile court system become a reality fashioning the jury trial right if that’s what it is, is another matter. We make leave as a result of history in our legal and constitutional history that as the aphorism goes that it’s better that 999 persons go unpunished than one innocent man be condemned. But though we seriously maintain that it’s better, the 999 juveniles who may need treatment not received it less one who need not and doesn’t need it might get it. I don’t think so.
Hugo L. Black: May I ask you what is your definition of a juvenile point of age?
Alfred L. Scanlan, Jr.: Well, it varies I would say Your Honor that, I would say 21 unfortunately here under 21. I would like to see the age extended preferably, because of the special care one can get.
Hugo L. Black: And in which way?
Alfred L. Scanlan, Jr.: Well, I’d like to see the 21, but unfortunately that Congress has reduced to 16 in the case of serious crimes. My own personal opinion thing in this, that’s a mistake that's going back to the -- that’s going in the direction that maybe our adversaries would like us to go and maybe the system is a failure. The Congress --
Hugo L. Black: Do you know what percentage of crimes are committed by people under 21?
Alfred L. Scanlan, Jr.: A very, very significant percentage I know that.
Byron R. White: Can I ask you, in those states that now have jury trial, what is the issue that’s submitted to the jury?
Alfred L. Scanlan, Jr.: It usually is that the juvenile do the act which if they found guilty of doing it renders him a delinquent within the definition of the state statute.
Byron R. White: In most of the States if he does this act, its automatic he’s a delinquent?
Alfred L. Scanlan, Jr.: That’s correct. I gather there are some that there's sort of a two-stage thing found guilty to the act but still a judge has some leeway as to whether or not he is a delinquent. I don’t -- I can’t name the specific States but I think generally if he has done the act with which he is charged, then technically he is a delinquent and he’s now within the dispositional area of the juvenile court.
Byron R. White: But there are some States that just asked the jury, did he do the act and that's -- and then the judge still has to decide whether he is a delinquent.
Alfred L. Scanlan, Jr.: That’s right.
Byron R. White: And that extra -- that area of discretion is not one of juries exercise?
Alfred L. Scanlan, Jr.: That’s correct.
Warren E. Burger: Thank you. Mr. Scanlan. You have about three minutes left Mr. Counsel.
Michael Meltsner: Thank you Mr. Chief Justice. Mr. Justice White it dawned on me late last night that the question you asked me yesterday was a question that you just asked Mr. Scanlan and I must have totally misunderstood it and if as I now understand the question it is whether after jury finds that juvenile has committed the acts whether judge can nevertheless decide that he is not a delinquent. The answer I give is an emphatic yes and that is indeed --
Byron R. White: Under North Carolina law?
Michael Meltsner: That is indeed the case under North Carolina law as best one can tell of giving of course the fact that there are no jury trials.
Byron R. White: So let me ask you, the jury trial that you're contending for would be a jury trial only to consider whether the act was committed.
Michael Meltsner: That is correct. If the juvenile court judge would retain a flexibility and this is what we think the juvenile court is all about to not adjudicate the youth the delinquent regardless of the findings in a jury. That is provided for North Carolina law and is in fact what the judge did in this case. If one reads the order of commitment, he first said, “You have committed an act which if an adult did it that it would be a criminal act that he then found delinquency.”
Speaker: Does North Carolina have jury sentencing too?
Michael Meltsner: Not that I know of, Your Honor, no. There are in addition to that several small points that I would like to make. First of all, the Attorney General has stated that he in his judgment juvenile case is would have to be automatically transferred to another court if this Court held that the right to jury trial applied, but I really don’t see why he reached that conclusion because the very court we’re concerned with here, the District Court presently tries civil cases with juries present time. Secondly, the matter of the reply brief, a matter which causes me some embarrassment. This brief was printed by the court as this case is here in form of corups (ph) and the brief was filed with this Court as Mr. Justice Stewart said on the 2nd of December. But apparently the clerk’s office out of an abundance of caution did not mail the briefs feeling that perhaps they would cross the lawyers. When I got here on Monday, I found this out, I immediately took the brief to Mr. Scanlan’s office, I took a copy and serve Mr. Scanlan. I took another copy for Mr. Morgan and asked Mr. Scanlan to please give it to him as soon as he arrived. Now, this brief was not submitted in reply to the claim made by my adversaries that the rehabilitated purposes of North Carolina juvenile law justified denial by trial by jury.
Byron R. White: Well, is there any real relevance between -- any connection between the right to jury trial and --
Michael Meltsner: I don’t think so it’s because --
Byron R. White: -- rehabilitation condition?
Michael Meltsner: I don’t think so because I think its punitive incarceration. I think this Court is already --
Byron R. White: Well, I know but what was the relevance of the material you submitted in your brief?
Michael Meltsner: There was some suggestion in the brief of the State of North Carolina about that it’s juvenile institutions where totally different from the rest and we merely sought to dispel any such impression by referring to a study done under the auspices of the Duke Law School and the Office of Economic Opportunity which took some 10 weeks in the summer of 1969 included many law students, attorneys with the Duke Center and site visits to all the North Carolina juvenile institutions. And in closing, I merely want to point out that already North Carolina law provides that the in the discretion of the juvenile judge, the Court may be opened and newspaper reporters may come in. Thank you.
Warren E. Burger: Thank you Mr. Meltsner. Thank you Mr. Morgan, Mr. Scanlan. The case is submitted.